


110 HR 6709 IH: National

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6709
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Peterson of
			 Pennsylvania (for himself, Mr.
			 Abercrombie, Mr. Costa,
			 Mr. Burton of Indiana,
			 Mr. Gene Green of Texas,
			 Mr. Brown of South Carolina,
			 Mr. Lampson,
			 Mr. Bishop of Utah,
			 Mr. Walz of Minnesota,
			 Mr. Hayes,
			 Mr. Foster,
			 Mrs. Capito,
			 Mr. Boren,
			 Mrs. Drake,
			 Mr. Cuellar,
			 Mr. Tim Murphy of Pennsylvania,
			 Mr. Altmire,
			 Mr. Smith of Nebraska,
			 Mr. McIntyre,
			 Mr. Sali, Mrs. Boyda of Kansas,
			 Mr. Lamborn,
			 Mr. Ortiz,
			 Mr. Rogers of Kentucky,
			 Ms. Herseth Sandlin,
			 Mr. Kingston,
			 Mr. Holden,
			 Mr. Miller of Florida,
			 Mr. Cazayoux,
			 Mr. Lewis of California,
			 Mr. Barrow,
			 Mr. Wilson of South Carolina,
			 Mr. Kanjorski,
			 Mr. Kline of Minnesota,
			 Mr. Marshall,
			 Mr. Mica, Mr. Donnelly, Mr.
			 McCarthy of California, Mr. Lincoln
			 Davis of Tennessee, Mr.
			 Terry, Mr. Patrick J. Murphy of
			 Pennsylvania, Mr. Souder,
			 Mr. Bishop of Georgia,
			 Mr. Pence,
			 Mr. Melancon,
			 Mr. Broun of Georgia,
			 Mr. Bartlett of Maryland, and
			 Mr. Taylor) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committees on
			 Energy and Commerce,
			 Ways and Means,
			 Science and Technology,
			 Education and Labor,
			 the Budget, and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To greatly enhance the Nation’s path toward energy
		  independence and environmental, energy, economic, and national security, by
		  amending Federal policy to increase the production of domestic energy sources,
		  to dedicate fixed percentages of the royalties received for conservation
		  programs, environmental restoration projects, renewable energy research and
		  development, clean energy technology research and development, increased
		  development of existing energy sources, and energy assistance for those in
		  need, and to share a portion of such royalties with producing States, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Conservation, Environment,
			 and Energy Independence Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Offshore and Onshore Leasing and Other Energy
				Production
				Sec. 101. Termination of prohibitions on expenditures for, and
				withdrawals from, offshore and onshore leasing and other limitations on energy
				production.
				Sec. 102. Outer Continental Shelf leasing program.
				Sec. 103. Sharing of revenues.
				Sec. 104. Policies regarding buying and building
				American.
				Sec. 105. Elimination of other restrictions on use of energy
				alternatives.
				Title II—Cleaner Energy Production and Energy Conservation
				Incentives
				Sec. 201. Extension of renewable energy credit.
				Sec. 202. Extension of credit for alternative fuel
				vehicles.
				Sec. 203. Extension of alternative fuel vehicle refueling
				property credit.
				Sec. 204. Extension of credit for energy efficient
				appliances.
				Sec. 205. Extension of credit for nonbusiness energy
				property.
				Sec. 206. Extension of credit for residential energy efficient
				property.
				Sec. 207. Extension of new energy efficient home
				credit.
				Sec. 208. Extension of energy efficient commercial buildings
				deduction.
				Sec. 209. Extension of energy credit.
				Sec. 210. Extension of credit for clean renewable energy
				bonds.
				Sec. 211. Extension of credits for biodiesel and renewable
				diesel.
				Sec. 212. Credit for plug-in hybrid vehicles.
				Title III—Modifying the Strategic Petroleum Reserve and Funding
				Conservation and Energy Research and Development
				Sec. 301. Findings.
				Sec. 302. Definitions.
				Sec. 303. Objectives.
				Sec. 304. Modification of the Strategic Petroleum
				Reserve.
				Sec. 305. Energy Independence and Security Fund.
			
		IOffshore and
			 Onshore Leasing and Other Energy Production
			101.Termination of
			 prohibitions on expenditures for, and withdrawals from, offshore and onshore
			 leasing and other limitations on energy production
				(a)Prohibitions on
			 ExpendituresAll provisions of Federal law that prohibit the
			 expenditure of appropriated funds to conduct natural gas, oil, oil shale, and
			 other energy production leasing and preleasing activities for Federal lands
			 shall have no force or effect with respect to such activities.
				(b)Revocation
			 WithdrawalsAll withdrawals of Federal submerged lands of the
			 Outer Continental Shelf from leasing, including withdrawals by the President
			 under the authority of section 12(a) of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1341(a)), are hereby revoked and are no longer in effect with
			 respect to the leasing of areas for exploration for, and development and
			 production of natural gas and oil.
				(c)Gulf of Mexico
			 oil and gasSection 104 of division C of the Tax Relief and
			 Health Care Act of 2006 (Public Law 109–432; 120 Stat. 3003) is
			 repealed.
				(d)Oil
			 shaleSection 433 of the Department of the Interior, Environment,
			 and Related Agencies Appropriations Act, 2008 (division F of Public Law
			 110–161; 121 Stat. 2152) is repealed.
				102.Outer
			 continental shelf leasing programThe Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.) is amended by inserting after section 9 the
			 following:
				
					10.Moratoria area
				and State disapproval requirement with respect to leasing
						(a)Prohibition on
				leasingThe Secretary may not issue any lease authorizing
				exploration for, or development of, natural gas or oil in any area of the outer
				Continental Shelf that is located within 25 miles of the coastline of a
				State.
						(b)State
				disapproval authorityThe Secretary may not issue any lease
				authorizing exploration for, or development of, natural gas or oil in any area
				of the outer Continental Shelf that is located more than 25 miles and less than
				50 miles from the coastline of a State if the State has enacted, within the
				1-year period beginning on the date of the enactment of the
				National Conservation, Environment, and
				Energy Independence Act, a law disapproving of the issuance of
				such leases by the Secretary.
						(c)Military
				operationsThe Secretary shall consult with the Secretary of
				Defense regarding military operations needs in the Outer Continental Shelf. The
				Secretary shall work with the Secretary of Defense to resolve any conflicts
				that might arise between such operations and leasing under this section. If the
				Secretaries are unable to resolve all such conflicts, any unresolved issues
				shall be referred by the Secretaries to the President in a timely fashion for
				immediate
				resolution.
						.
			103.Sharing of
			 revenues
				(a)In
			 GeneralSection 8(g) of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1337(g)) is amended—
					(1)in paragraph (2)
			 by striking Notwithstanding and inserting Except as
			 provided in paragraph (6), and notwithstanding;
					(2)by redesignating
			 paragraphs (6) and (7) as paragraphs (8) and (9); and
					(3)by inserting after
			 paragraph (5) the following:
						
							(6)Bonus bids and
				royalties under qualified leases
								(A)New
				leasesOf amounts received by the United States as bonus bids,
				royalties, rentals, and other sums collected under any qualified lease on
				submerged lands made available for leasing under this Act by the enactment of
				the National Conservation, Environment, and
				Energy Independence Act that are located within the seaward
				boundaries of a State established under section 4(a)(2)(A)—
									(i)30
				percent shall be deposited in the general fund of the Treasury;
									(ii)30
				percent shall be paid to the States that are producing States with respect to
				those submerged lands;
									(iii)8 percent shall
				be deposited in the Conservation Reserve established by paragraph (7);
									(iv)10 percent shall
				be deposited in the Environment Restoration Reserve established by paragraph
				(7);
									(v)15
				percent shall be deposited in the Renewable Energy Reserve established by
				paragraph (7);
									(vi)5
				percent shall be deposited in the Carbon Capture/Sequestration and Nuclear
				Waste Reserve Established by paragraph (7); and
									(vii)2 percent shall
				be available to the Secretary of Health and Human Services for carrying out the
				Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621, et seq.).
									(B)Leased tract
				that lies partially within the seaward boundaries of a stateIn
				the case of a leased tract that lies partially within the seaward boundaries of
				a State, the amounts of bonus bids and royalties from such tract that are
				subject to subparagraph (A)(ii) with respect to such State shall be a
				percentage of the total amounts of bonus bids and royalties from such tract
				that is equivalent to the total percentage of surface acreage of the tract that
				lies within such seaward boundaries.
								(C)Use of payments
				to StatesAmounts paid to a State under subparagraph (A)(ii)
				shall be used by the State for one or more of the following:
									(i)Education.
									(ii)Transportation.
									(iii)Coastal
				restoration, environmental restoration, and beach replenishment.
									(iv)Energy
				infrastructure.
									(v)Renewable energy
				development.
									(vi)Energy efficiency
				and conservation.
									(vii)Any other purpose
				determined by State law.
									(D)DefinitionsIn
				this paragraph:
									(i)Adjacent
				stateThe term Adjacent State means, with respect to
				any program, plan, lease sale, leased tract or other activity, proposed,
				conducted, or approved pursuant to the provisions of this Act, any State the
				laws of which are declared, pursuant to section 4(a)(2), to be the law of the
				United States for the portion of the outer Continental Shelf on which such
				program, plan, lease sale, leased tract, or activity appertains or is, or is
				proposed to be, conducted.
									(ii)Adjacent
				zoneThe term adjacent zone means, with respect to
				any program, plan, lease sale, leased tract, or other activity, proposed,
				conducted, or approved pursuant to the provisions of this Act, the portion of
				the outer Continental Shelf for which the laws of a particular adjacent State
				are declared, pursuant to section 4(a)(2), to be the law of the United
				States.
									(iii)Producing
				StateThe term producing State means an Adjacent
				State having an adjacent zone containing leased tracts from which are derived
				bonus bids and royalties under a lease under this Act.
									(iv)StateThe
				term State includes Puerto Rico and the other territories of the
				United States.
									(v)Qualified
				leaseThe term qualified lease means a natural gas
				or oil lease made available under this Act granted after the date of the
				enactment of the National Conservation,
				Environment, and Energy Independence Act, for an area that is
				available for leasing as a result of enactment of section 101 of that
				Act.
									(E)ApplicationThis
				paragraph shall apply to bonus bids and royalties received by the United States
				under qualified leases after September 30, 2008.
								(7)Establishment of
				reserve accounts
								(A)In
				generalFor budgetary purposes, there is established as a
				separate account to receive deposits under paragraph (6)(A)—
									(i)the Conservation
				Reserve, to offset the cost of legislation enacted after the date of the
				enactment of the National Conservation,
				Environment, and Energy Independence Act for conservation
				programs, such as weatherization, and conservation tax credits and deductions
				for energy efficiency in the residential, commercial, industrial and public
				sectors, including Conservation Districts;
									(ii)the Environment Restoration Reserve, to
				offset the cost of legislation enacted after the date of the enactment of the
				National Conservation, Environment, and
				Energy Independence Act to conduct restoration activities to
				improve the overall health of the ecosystems primarily or entirely within
				wildlife refuges, national parks, lakes, bays, rivers, and streams, including
				the Great Lakes, the Chesapeake and Delaware Bays, the San Francisco
				Bay/Sacramento San Joaquin Bay Delta, the Florida Everglades, New York Harbor,
				the Colorado River Basin, and Intracoastal Waterways and inlets that serve
				them;
									(iii)the Renewable
				Energy Reserve, to offset the cost of legislation enacted after the date of the
				enactment of the National Conservation,
				Environment, and Energy Independence Act to accelerate the use of
				cleaner domestic energy resources and alternative fuels; to promote the
				utilization of energy-efficient products and practices; and to increase
				research, development, and deployment of clean renewable energy and efficiency
				technologies and job training programs for those purposes; and
									(iv)the Carbon
				Capture and Sequestration Reserve, to offset the cost of legislation enacted
				after the date of the enactment of the National Conservation, Environment, and Energy
				Independence Act to promote research and development projects
				associated with carbon capture and storage in the production of liquid
				transportation fuels, synthetic natural gas, chemical feedstocks, and
				electricity, and for the disposition and recycling/reprocessing of nuclear
				waste from nuclear power plants.
									(B)Procedure for
				adjustments
									(i)Budget committee
				chairmanAfter the reporting of a bill or joint resolution, or
				the offering of an amendment thereto or the submission of a conference report
				thereon, providing funding for the purposes set forth in clause (i), (ii),
				(iii), or (iv) of subparagraph (A) in excess of the amount of the deposits
				under paragraph (6)(A) for those purposes for fiscal year 2009, the chairman of
				the Committee on the Budget of the applicable House of Congress shall make the
				adjustments set forth in clause (ii) for the amount of new budget authority and
				outlays in that measure and the outlays flowing from that budget
				authority.
									(ii)Matters to be
				adjustedThe adjustments referred to in clause (i) are to be made
				to—
										(I)the discretionary
				spending limits, if any, set forth in the appropriate concurrent resolution on
				the budget;
										(II)the allocations
				made pursuant to the appropriate concurrent resolution on the budget pursuant
				to section 302(a) of the Congressional Budget Act of 1974; and
										(III)the budget
				aggregates contained in the appropriate concurrent resolution on the budget as
				required by section 301(a) of the Congressional Budget Act of 1974.
										(iii)Amounts of
				adjustmentsThe adjustments referred to in clauses (i) and (ii)
				shall not exceed the receipts estimated by the Congressional Budget Office that
				are attributable to this Act for the fiscal year in which the adjustments are
				made.
									(C)Expenditures
				only by Secretary of the Interior in consultationLegislation
				shall not be treated as legislation referred to in subparagraph (A) unless any
				expenditure under such legislation for a purpose referred to in that
				subparagraph may be made only after consultation with the Administrator of the
				Environmental Protection Agency, the Administrator of the National Oceanic and
				Atmospheric Administration, the Secretary of the Army acting through the Corps
				of Engineers, and, as appropriate, the Secretary of State.
								(8)Maintenance of
				effort by StatesThe Secretary of the Interior, the Secretary of
				Health and Human Services, the Secretary of Energy, and any other Federal
				official with authority to implement legislation referred to in paragraph
				(6)(A) shall ensure that financial assistance provided to a State under that
				legislation for any purpose with amounts made available under this subsection
				or in any legislation with respect to which paragraph (7) applies supplement,
				and do not replace, the amounts expended by the State for that purpose before
				the date of the enactment of the National
				Conservation, Environment, and Energy Independence
				Act
							.
					(b)Establishment of
			 State Seaward BoundariesSection 4(a)(2)(A) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first
			 sentence by striking , and the President and all that follows
			 through the end of the sentence and inserting the following: . Such
			 extended lines are deemed to be as indicated on the maps for each Outer
			 Continental Shelf region entitled Alaska OCS Region State Adjacent Zone
			 and OCS Planning Areas, Pacific OCS Region State Adjacent Zones
			 and OCS Planning Areas, Gulf of Mexico OCS Region State Adjacent
			 Zones and OCS Planning Areas, and Atlantic OCS Region State
			 Adjacent Zones and OCS Planning Areas, all of which are dated September
			 2005 and on file in the Office of the Director, Minerals Management Service.
			 The preceding sentence shall not apply with respect to the treatment under
			 section 105 of the Gulf of Mexico Energy Security Act of 2006 (title I of
			 division C of Public Law 109–432) of qualified outer Continental Shelf revenues
			 deposited and disbursed under subsection (a)(2) of that
			 section..
				104.Policies
			 regarding buying and building American
				(a)Intent of
			 CongressIt is the intent of the Congress that this Act, among
			 other things, result in a healthy and growing American industrial,
			 manufacturing, transportation, and service sector employing the vast talents of
			 America’s workforce to assist in the development of energy from domestic
			 sources. Moreover, the Congress intends to monitor the deployment of personnel
			 and material onshore and offshore to encourage the development of American
			 technology and manufacturing to enable United States workers to benefit from
			 this Act by good jobs and careers, as well as the establishment of important
			 industrial facilities to support expanded access to American resources.
				(b)Safeguard for
			 Extraordinary AbilitySection 30(a) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1356(a)) is amended in the matter preceding
			 paragraph (1) by striking regulations which and inserting
			 regulations that shall be supplemental and complimentary with and under
			 no circumstances a substitution for the provisions of the Constitution and laws
			 of the United States extended to the subsoil and seabed of the outer
			 Continental Shelf pursuant to section 4 of this Act, except insofar as such
			 laws would otherwise apply to individuals who have extraordinary ability in the
			 sciences, arts, education, or business, which has been demonstrated by
			 sustained national or international acclaim, and that.
				105.Elimination of
			 other restrictions on use of energy alternatives
				(a)Renewable
			 biomassSection 211(o)(1)(I) of the Clean Air Act (42 U.S.C.
			 7545(o)(1)(I)) is amended effective January 1, 2009—
					(1)in clause (ii), by
			 striking on non-federal land; and
					(2)in
			 clause (iv), by striking that are from non-federal forestlands,
			 including forestlands and inserting from forestlands, including
			 those on public lands and those.
					(b)Alternative
			 fuelsSection 526 of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 17142) is repealed.
				(c)Limitation on
			 Number of new Qualified Hybrid Advanced Lean-Burn Technology
			 VehiclesSection 30B of the Internal Revenue Code of 1986 is
			 amended by striking subsection (f).
				IICleaner Energy
			 Production and Energy Conservation Incentives
			201.Extension of
			 renewable energy creditEach
			 of the following provisions of section 45(d) of the Internal Revenue Code of
			 1986 (relating to qualified facilities) is amended by striking January
			 1, 2009 and inserting January 1, 2013:
				(1)Paragraph (1)
			 (relating to wind facility).
				(2)Clauses (i) and
			 (ii) of paragraph (2)(A) (relating to closed-loop biomass facility).
				(3)Clauses (i)(I) and
			 (ii) of paragraph (3)(A) (relating to (open-loop biomass facility).
				(4)Paragraph (4)
			 (relating to geothermal energy facility).
				(5)Paragraph (5) (relating to small irrigation
			 power facility).
				(6)Paragraph (6) (relating to landfill gas
			 facilities).
				(7)Paragraph (7) (relating to trash combustion
			 facilities).
				(8)Paragraph (8) (relating to refined coal
			 production facility).
				(9)Subparagraphs (A) and (B) of paragraph (9)
			 (relating to qualified hydropower facility).
				202.Extension of
			 credit for alternative fuel vehiclesParagraphs (2), (3), and (4) of section
			 30B(j) of the Internal Revenue Code of 1986 are each amended by striking the
			 date therein and inserting December 31, 2014.
			203.Extension of
			 alternative fuel vehicle refueling property credit
				(a)In
			 generalParagraph (2) of section 30C(g) of such Code (relating to
			 termination) is amended by striking December 31, 2009 and
			 inserting December 31, 2010.
				(b)Alternative
			 fuelsParagraph (1) of
			 section 30C(g) of the Internal Revenue Code of 1986 is amended by striking
			 hydrogen, inserting hydrogen or alternative fuels (as
			 defined in section 30B(e)(4)(B))..
				204.Extension of
			 credit for energy efficient appliances
				(a)In
			 generalSubsection (b) of section 45M of the Internal Revenue
			 Code of 1986 (relating to applicable amount) is amended by striking
			 calendar year 2006 or 2007 each place it appears in paragraphs
			 (1)(A)(i), 1(1)(B)(i), (1)(C)(ii)(I), and (1)(C)(iii)(I), and inserting
			 calendar year 2006, 2007, 2008, 2009, 2010, 2011, 2012, or
			 2013.
				(b)Restart of
			 credit limitationParagraph (1) of section 45M(e) of such Code
			 (relating to aggregate credit amount allowed) is amended by inserting
			 beginning after December 31, 2007 after for all prior
			 taxable years.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 appliances produced after December 31, 2007.
				205.Extension of
			 credit for nonbusiness energy property
				(a)In
			 generalSection 25C(g) of the Internal Revenue Code of 1986
			 (relating to termination) is amended by striking December 31,
			 2007 and inserting December 31, 2013.
				(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2007.
				206.Extension of
			 credit for residential energy efficient propertySection 25D(g) of the Internal Revenue Code
			 of 1986 (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2014.
			207.Extension of new
			 energy efficient home creditSubsection (g) of section 45L of the
			 Internal Revenue Code of 1986 (relating to termination) is amended by striking
			 December 31, 2008 and inserting December 31,
			 2013.
			208.Extension of
			 energy efficient commercial buildings deductionSection 179D(h) of the Internal Revenue Code
			 of 1986 (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2013.
			209.Extension of
			 energy credit
				(a)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 of the Internal Revenue Code of 1986 (relating to energy credit) are each
			 amended by striking January 1, 2009 and inserting January
			 1, 2017.
				(b)Fuel cell
			 propertySubparagraph (E) of section 48(c)(1) of such Code
			 (relating to qualified fuel cell property) is amended by striking
			 December 31, 2008 and inserting December 31,
			 2016.
				(c)Microturbine
			 propertySubparagraph (E) of section 48(c)(2) of such Code
			 (relating to qualified microturbine property) is amended by striking
			 December 31, 2008 and inserting December 31,
			 2013.
				210.Extension of
			 credit for clean renewable energy bonds
				(a)ExtensionSection
			 54(m) of the Internal Revenue Code of 1986 (relating to termination) is amended
			 by striking December 31, 2008 and inserting December 31,
			 2013.
				211.Extension of
			 credits for biodiesel and renewable diesel
				(a)In
			 generalSections 40A(g),
			 6426(c)(6), and 6427(e)(5)(B) of the Internal Revenue Code of 1986 are each
			 amended by striking December 31, 2008 and inserting
			 December 31, 2013.
				(b)Effective
			 dateThe amendments made by this section shall apply to fuel
			 produced, and sold or used, after December 31, 2008.
				212.Credit for plug-in
			 hybrid vehicles
				(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to other credits) is amended by adding
			 at the end the following new section:
					
						30D.Plug-in hybrid
				vehicles
							(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to the sum of the credit
				amounts determined under subsection (b) with respect to each qualified plug-in
				hybrid vehicle placed in service by the taxpayer during the taxable
				year.
							(b)Per vehicle
				dollar limitation
								(1)In
				generalThe amount determined
				under this subsection with respect to any qualified plug-in hybrid vehicle is
				the sum of the amounts determined under paragraphs (2) and (3) with respect to
				such vehicle.
								(2)Base
				amountThe amount determined under this paragraph is
				$4,000.
								(3)Battery
				capacityIn the case of
				vehicle which draws propulsion energy from a battery with not less than 5
				kilowatt hours of capacity, the amount determined under this paragraph is $200,
				plus $200 for each kilowatt hour of capacity in excess of 5 kilowatt hours. The
				amount determined under this paragraph shall not exceed $2,000.
								(c)Application with
				other credits
								(1)Business credit
				treated as part of general business creditSo much of the credit which would be
				allowed under subsection (a) for any taxable year (determined without regard to
				this subsection) that is attributable to property of a character subject to an
				allowance for depreciation shall be treated as a credit listed in section 38(b)
				for such taxable year (and not allowed under subsection (a)).
								(2)Personal
				credit
									(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
									(B)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year (determined after application of paragraph (1)) shall not exceed
				the excess of—
										(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
										(ii)the sum of the
				credits allowable under subpart A (other than this section and sections 23 and
				25D) and section 27 for the taxable year.
										(d)Qualified
				plug-In hybrid vehicleFor purposes of this section—
								(1)In
				generalThe term
				qualified plug-in hybrid vehicle means a motor vehicle (as defined
				in section 30(c)(2))—
									(A)the original use of
				which commences with the taxpayer,
									(B)which is acquired
				for use or lease by the taxpayer and not for resale,
									(C)which is made by a
				manufacturer,
									(D)which has a gross vehicle weight rating of
				less than 14,000 pounds,
									(E)which has received a certificate of
				conformity under the Clean Air Act and meets or exceeds the Bin 5 Tier II
				emission standard established in regulations prescribed by the Administrator of
				the Environmental Protection Agency under section 202(i) of the Clean Air Act
				for that make and model year vehicle,
									(F)which is propelled
				to a significant extent by an electric motor which draws electricity from a
				battery which—
										(i)has
				a capacity of not less than 4 kilowatt hours, and
										(ii)is
				capable of being recharged from an external source of electricity, and
										(G)which
				either—
										(i)is
				also propelled to a significant extent by other than an electric motor,
				or
										(ii)has a significant
				onboard source of electricity which also recharges the battery referred to in
				subparagraph (F).
										(2)ExceptionThe term qualified plug-in hybrid
				vehicle shall not include any vehicle which is not a passenger
				automobile or light truck if such vehicle has a gross vehicle weight rating of
				less than 8,500 pounds.
								(3)Other
				termsThe terms
				passenger automobile, light truck, and
				manufacturer have the meanings given such terms in regulations
				prescribed by the Administrator of the Environmental Protection Agency for
				purposes of the administration of title II of the Clean Air Act (42 U.S.C. 7521
				et seq.).
								(4)Battery
				capacityThe term
				capacity means, with respect to any battery, the quantity of
				electricity which the battery is capable of storing, expressed in kilowatt
				hours, as measured from a 100 percent state of charge to a 0 percent state of
				charge.
								(e)Special
				rules
								(1)Basis
				reductionThe basis of any property for which a credit is
				allowable under subsection (a) shall be reduced by the amount of such credit
				(determined without regard to subsection (c)).
								(2)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit.
								(3)Property used
				outside United States, etc., not qualifiedNo credit shall be
				allowed under subsection (a) with respect to any property referred to in
				section 50(b)(1) or with respect to the portion of the cost of any property
				taken into account under section 179.
								(4)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects to not have this section apply to such
				vehicle.
								(5)Property used by
				tax-exempt entity; interaction with air quality and motor vehicle safety
				standardsRules similar to the rules of paragraphs (6) and (10)
				of section 30B(h) shall apply for purposes of this
				section.
								.
				(b)Plug-In vehicles
			 not treated as new qualified hybrid vehiclesSection 30B(d)(3) is
			 amended by adding at the end the following new subparagraph:
					
						(D)Exclusion of
				plug-in vehiclesAny vehicle with respect to which a credit is
				allowable under section 30D (determined without regard to subsection (c)
				thereof) shall not be taken into account under this
				section.
						.
				(c)Credit made part
			 of general business creditSection 38(b) is amended by striking
			 plus at the end of paragraph (32), by striking the period at the
			 end of paragraph (33) and inserting ‘‘, plus’’, and by adding at the end the
			 following new paragraph:
					
						(34)the portion of the plug-in hybrid vehicle
				credit to which section 30D(c)(1)
				applies.
						.
				(d)Conforming
			 amendments
					(1)(A)Section 24(b)(3)(B), as
			 amended by this Act, is amended by striking and 25D and
			 inserting 25D, and 30D.
						(B)Section 25(e)(1)(C)(ii) is amended by
			 inserting 30D, after 25D,.
						(C)Section 25B(g)(2), as amended by this
			 Act, is amended by striking and 25D and inserting , 25D,
			 and 30D.
						(D)Section 26(a)(1), as amended by this
			 Act, is amended by striking and 25D and inserting 25D,
			 and 30D.
						(E)Section 1400C(d)(2) is amended by
			 striking and 25D and inserting 25D, and
			 30D.
						(2)Section 1016(a) is
			 amended by striking and at the end of paragraph (35), by
			 striking the period at the end of paragraph (36) and inserting ,
			 and, and by adding at the end the following new paragraph:
						
							(37)to the extent
				provided in section
				30D(e)(1).
							.
					(3)Section 6501(m) is
			 amended by inserting 30D(e)(4), after
			 30C(e)(5),.
					(4)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 is amended by
			 adding at the end the following new item:
						
							
								Sec. 30D. Plug-in hybrid
				vehicles.
							
							.
					(e)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
				IIIModifying the
			 Strategic Petroleum Reserve and Funding Conservation and Energy Research and
			 Development
			301.FindingsCongress finds the following:
				(1)The Strategic Petroleum Reserve (SPR) was
			 created by Congress in 1975, to protect the Nation from any future oil supply
			 disruptions. When the program was established, United States refiners were
			 capable of handling light and medium crude and the make up of the SPR matched
			 this capacity. This is not the case today.
				(2)A
			 GAO analysis found that nearly half of the refineries considered vulnerable to
			 supply disruptions are not compatible with the types of oil currently stored in
			 the SPR and would be unable to maintain normal refining capacity if forced to
			 rely on SPR oil as currently constituted, thereby reducing the effectiveness of
			 the SPR in the event of a supply disruption. GAO concluded that the SPR should
			 be comprised of at least 10 percent heavy crude.
				(3)This Act
			 implements the GAO recommendation and dedicates funds received from the
			 transactions to existing energy conservation, research, and assistance
			 programs.
				302.DefinitionsIn this title—
				(1)the term
			 light grade petroleum means crude oil with an API gravity of 35
			 degrees or higher;
				(2)the term
			 heavy grade petroleum means crude oil with an API gravity of 26
			 degrees or lower; and
				(3)the term
			 Secretary means the Secretary of Energy.
				303.ObjectivesThe objectives of this title are as
			 follows:
				(1)To modernize the
			 composition of the Strategic Petroleum Reserve to reflect the current
			 processing capabilities of refineries in the United States.
				(2)To provide
			 increased funding to accelerate conservation, energy research and development,
			 and assistance through existing programs.
				304.Modification of
			 the Strategic Petroleum ReserveNotwithstanding section 161 of the Energy
			 Policy and Conservation Act (42 U.S.C. 6241), the Secretary shall publish a
			 plan not later than 30 days after the date of enactment of this Act to—
				(1)exchange as soon as possible light grade
			 petroleum from the Strategic Petroleum Reserve, in an amount equal to 10
			 percent of the total number of barrels of crude oil in the Reserve as of the
			 date of enactment of this Act, for an equivalent volume of heavy grade
			 petroleum plus any additional cash bonus bids received that reflect the
			 difference in the market value between light grade petroleum and heavy grade
			 petroleum and the timing of deliveries of the heavy grade petroleum;
				(2)from the gross
			 proceeds of the cash bonus bids, deposit the amount necessary to pay for the
			 direct administrative and operational costs of the exchange into the SPR
			 Petroleum Account established under section 167 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6247); and
				(3)deposit 90 percent
			 of the remaining net proceeds from the exchange into the account established
			 under section 305(a).
				305.Energy
			 Independence and Security Fund
				(a)EstablishmentThere
			 is hereby established in the Treasury of the United States the Energy
			 Independence and Security Fund (in this section referred to as the
			 Fund).
				(b)AdministrationThe
			 Secretary shall be responsible for administering the Fund for the purpose of
			 carrying out this section.
				(c)DepositsThe
			 Secretary shall transfer the balance of funds in the SPR Petroleum Account on
			 the date of enactment of this Act in excess of $10,000,000 into the
			 Fund.
				(d)Distribution of
			 FundsThe Secretary shall make available for obligation, without
			 further appropriation and without fiscal year limitation, the following amounts
			 from the Fund:
					(1)Advanced
			 Research Projects Agency—EnergyThe Secretary shall transfer
			 $100,000,000 to the account Energy Transformation Acceleration
			 Fund, established under section 5012(m) of the America COMPETES Act (42
			 U.S.C. 16538(m)), to remain available until expended. Of the funds so
			 transferred, the Secretary shall further allocate the amounts made available
			 for obligation as follows:
						(A)$50,000,000 shall
			 be available for university-based research projects.
						(B)$10,000,000 shall
			 be available for program direction expenses.
						(2)Wind energy
			 research and developmentThe Secretary shall transfer $15,000,000
			 to the account Energy Efficiency and Renewable Energy, to remain
			 available until expended, for necessary expenses for a program to support the
			 development of next-generation wind turbines, including turbines capable of
			 operating in areas with low wind speeds, as authorized in section 931(a)(2)(B)
			 of the Energy Policy Act of 2005 (42 U.S.C. 16231(a)(2)(B)).
					(3)Solar energy
			 research and developmentThe Secretary shall transfer $30,000,000
			 to the account Energy Efficiency and Renewable Energy, to remain
			 available until expended, for necessary expenses for a program to accelerate
			 the research, development, demonstration, and deployment of solar energy
			 technologies, and public education and outreach materials pursuant to such
			 program, as authorized by section 931(a)(2)(A) of the Energy Policy Act of 2005
			 (42 U.S.C. 16231(a)(2)(A)).
					(4)Low income
			 weatherization and liheapThe Secretary shall transfer
			 $100,000,000 to the account Weatherization Assistance Program,
			 to remain available until expended, for necessary expenses for a program to
			 weatherize low income housing, as authorized by section 411 of the Energy
			 Independence and Security Act of 2007 (Public Law 110–140). The Secretary shall
			 transfer $100,000,000 to the Secretary of Health and Human Services for
			 distribution to States under section 2604(a) through (d) of the Low-Income Home
			 Energy Assistance Act of 1981 (42 U.S.C. 8623(a)–(d)).
					(5)Marine and
			 hydrokinetic renewable electric energyThe Secretary shall
			 transfer $30,000,000 to the account Energy Efficiency and Renewable
			 Energy, to remain available until expended, for necessary expenses for
			 a program to accelerate the research, development, demonstration, and
			 deployment of ocean and wave energy, including hydrokinetic renewable energy,
			 as authorized by section 931 of the Energy Policy Act of 2005 (42 U.S.C. 16231)
			 and section 636 of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17215).
					(6)Advanced
			 vehicles research, development, and demonstrationThe Secretary
			 shall transfer $40,000,000 to the account Energy Efficiency and
			 Renewable Energy, to remain available until expended, for necessary
			 expenses for research, development, and demonstration on advanced,
			 cost-effective technologies to improve the energy efficiency and environmental
			 performance of vehicles, as authorized in section 911(a)(2)(A) of the Energy
			 Policy Act of 2005 (42 U.S.C. 16191(a)(2)(A)).
					(7)Industrial energy
			 efficiency research and developmentThe Secretary shall transfer
			 $110,000,000 to the account Energy Efficiency and Renewable
			 Energy, to remain available until expended, for necessary expenses for
			 a program to accelerate the research, development, demonstration, and
			 deployment of new technologies to improve the energy efficiency and reduce
			 greenhouse gas emissions from industrial processes, as authorized in section
			 911(a)(2)(C) of the Energy Policy Act of 2005 (42 U.S.C. 16191(a)(2)(C)) and in
			 section 452 of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17111).
					(8)Building and
			 lighting energy efficiency research and developmentThe Secretary
			 shall transfer $70,000,000 to the account Energy Efficiency and
			 Renewable Energy, to remain available until expended, for necessary
			 expenses for a program to accelerate the research, development, demonstration,
			 and deployment of new technologies to improve the energy efficiency of and
			 reduce greenhouse gas emissions from buildings, as authorized in section 321(g)
			 of the Energy Independence and Security Act of 2007 (42 U.S.C. 6295 note),
			 section 422 of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17082), and section 912 of the Energy Policy Act of 2005 (42 U.S.C.
			 16192).
					(9)Geothermal
			 energy developmentThe Secretary shall transfer $30,000,000 to
			 the account Energy Efficiency and Renewable Energy, to remain
			 available until expended, for necessary expenses for geothermal research and
			 development activities to be managed by the National Renewable Energy
			 Laboratory, as authorized by sections 613, 614, 615, and 616 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17192–95) and section
			 931(a)(2)(C) of the Energy Policy Act of 2005 (42 U.S.C.
			 16231(a)(2)(C)).
					(10)Smart grid
			 technology research, development, and demonstrationThe Secretary
			 shall transfer $30,000,000 to the account Energy Efficiency and
			 Renewable Energy, to remain available until expended, for necessary
			 expenses for research, development, and demonstration of smart grid
			 technologies, as authorized by section 1304 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17384).
					(11)Carbon capture
			 and storageThe Secretary shall transfer $385,000,000 to the
			 account Fossil Energy Research and Development, to remain
			 available until expended, for necessary expenses for a program of demonstration
			 projects of carbon capture and storage, and for a research program to address
			 public health, safety, and environmental impacts, as authorized by section 963
			 of the Energy Policy Act of 2005 (42 U.S.C. 16293) and sections 703 and 707 of
			 the Energy Independence and Security Act of 2007 (42 U.S.C. 17251,
			 17255).
					(12)Nonconventional
			 domestic natural gas production and environmental research
						(A)The Secretary
			 shall transfer $50,000,000 to the account authorized by section 999H(e) of the
			 Energy Policy Act of 2005 (42 U.S.C. 16378(e)), to remain available until
			 expended.
						(B)The Secretary
			 shall transfer $15,000,000 to the account Fossil Energy Research and
			 Development, to remain available until expended, for necessary expenses
			 for a program of basin-oriented assessments and public and private partnerships
			 involving States and industry to foster the development of regional advanced
			 technological, regulatory, and economic development strategies for the
			 efficient and environmentally sustainable recovery and market delivery of
			 natural gas and domestic petroleum resources within the United States, and for
			 support for the Stripper Well Consortium.
						(13)Hydrogen
			 research and developmentThe Secretary shall transfer $5,000,000
			 to the account Energy Efficiency and Renewable Energy, to remain
			 available until expended, for necessary expenses for the Department of Energy’s
			 H–Prize Program, as authorized by section 1008(f) of the Energy Policy Act of
			 2005 (42 U.S.C. 16396(f)).
					(14)Energy storage
			 for transportation and electric power
						(A)The Secretary
			 shall transfer $30,000,000 to the account Basic Energy Sciences,
			 to remain available until expended, for necessary expenses for a program to
			 accelerate basic research on energy storage systems to support electric drive
			 vehicles, stationary applications, and electricity transmission and
			 distribution, as authorized by section 641(p)(1) of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17231(p)(1)).
						(B)The Secretary
			 shall transfer $70,000,000 to the account Energy Efficiency and
			 Renewable Energy, to remain available until expended, including—
							(i)$30,000,000 for a
			 program to accelerate applied research on energy storage systems to support
			 electric drive vehicles, stationary applications, and electricity transmission
			 and distribution as authorized by section 641(p)(2) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17231(p)(2));
							(ii)$20,000,000 for
			 energy storage systems demonstrations as authorized by section 641(p)(4) of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17231(p)(4));
			 and
							(iii)$20,000,000 for
			 vehicle energy storage systems demonstrations as authorized by section
			 641(p)(5) of the Energy Independence and Security Act of 2007 (42 U.S.C.
			 17231(p)(5)).
							(e)Transfer
			 ProceduresThe Secretary shall make an initial transfer from the
			 Fund no later than 30 days after the initial deposit of monies into the Fund.
			 The Secretary shall make additional transfers no later than 30 days after
			 subsequent deposits. If the amount available to be transferred is less than the
			 levels authorized under subsection (d), the transfers for each program shall be
			 allocated on a pro rata basis. If the amount available to be transferred
			 exceeds the levels authorized under subsection (d), the transfers for each
			 program shall be increased on a pro rata basis.
				(f)Management and
			 Oversight
					(1)Additionality of
			 fiscal year 2008 transfersAll amounts transferred under
			 subsection (d) shall be in addition to, and shall not be substituted for, any
			 funds appropriated for the same or similar purposes in the Consolidated
			 Appropriations Act, 2008.
					(2)Excess
			 fundsThe total of all amounts transferred under subsection (d)
			 and any funds appropriated for the same or similar purposes in the Consolidated
			 Appropriations Act, 2008 may not exceed the amounts authorized in other Acts
			 for such purposes. In the event that amounts made available under this title
			 plus amounts under the Consolidated Appropriations Act, 2008 exceed the
			 cumulative amounts authorized in other Acts for any program funded by this Act,
			 the excess amounts shall be distributed to the other programs funded by this
			 title on a pro rata basis.
					(3)Program plans
			 and performance measuresThe Secretary shall prepare and publish
			 in the Federal Register a plan for the proposed use of all funds authorized in
			 subsection (d). The plan also shall identify how the use of these funds will be
			 additive to, and not displace, annual appropriations. The plans also shall
			 identify performance measures to assess the additional benefits that may be
			 realized from the application of the additional funding provided under this
			 section. The initial plan shall be published in the Federal Register not later
			 than 45 days after the date of enactment of this Act.
					(4)Congressional
			 oversight and reviewNothing in this section shall limit or
			 restrict the review and oversight of program plans by the appropriate
			 committees of Congress. Nothing in this section shall limit or restrict the
			 authority of Congress to set alternative spending limitations in annual
			 appropriations Acts.
					(5)ApportionmentAll
			 transactions of the Fund shall be exempt from apportionment under the
			 provisions of subchapter II of chapter 15 of title 31, United States
			 Code.
					
